Order entered July 26, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01198-CR
                                     No. 05-16-01199-CR
                                     No. 05-16-01200-CR

                                JUAN GONZALES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F15-59544-V, F16-30853-V, F16-30859-V

                                             ORDER
       In cause nos. 05-16-01198-CR and 05-16-0199-CR, appellant has requested permission

to file a response to counsel’s Anders brief. Because our records show appellant did not receive

access to the appellate record until the date his response was due, we EXTEND the time to file

his pro se response until August 25, 2017.


                                                      /s/   LANA MYERS
                                                            JUSTICE